 1
 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                       Jul 03, 2019
                                                                            SEAN F. MCAVOY, CLERK
 5
                           UNITED STATES DISTRICT COURT
 6
                         EASTERN DISTRICT OF WASHINGTON
 7
 8
     UNITED STATES OF AMERICA,                        No. 2:19-CR-00091-TOR-1
 9
10                        Plaintiff,                  ORDER DENYING DEFENDANT’S
                                                      MOTION FOR
11                        v.                          RECONSIDERATION OF
12                                                    DETENTION
     JOSHUA O’HARA CARGILL,
13
                                                      MOTION DENIED
14                        Defendant.                    (ECF No. 47)
15
           Before the Court is Defendant’s Motion for Reconsideration of Detention,
16
     ECF No. 47, specifically requesting to be released to inpatient treatment.
17
     Defendant is in custody pending trial, having earlier waived his right to a detention
18
     hearing, ECF No. 28. Defendant recites in his motion that both the United States
19
     and U.S. Probation oppose this request. The Court has reviewed the Pretrial
20
     Services report, ECF No. 23, and the records and files herein.
21
           Notably, Defendant’s criminal history includes over twenty warrants issued
22
     for failure to appear for court or failure to comply with court orders. The same
23
     report notes at least two unadjudicated state charges, such that a release on the
24
     instant Federal cause risks defendant being taken into custody by another
25
     jurisdiction and unavailable to this Court. Finally, trial in this cause is scheduled
26
     to start in 26 days, ECF No. 35, while defendant proposes to enter an inpatient
27
     treatment program lasting from thirty to sixty days.
28



     ORDER - 1
 1       Accordingly, IT IS ORDERED Defendant’s Motion, ECF No. 47, is
 2   DENIED.
 3       IT IS SO ORDERED.
 4       DATED July 3, 2019.
 5
 6                          _____________________________________
                                      JOHN T. RODGERS
 7                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
